Citation Nr: 0803316	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity aneurysm.

2.  Entitlement to service connection for onychomycosis of 
the toenails and tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had service that included duty between December 
1943 and August 1945; from October 1946 to April 1948; and 
from September 1950 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claim has been advanced on the Board's docket.

The veteran's claims were previously before the Board and 
remanded in July 2004.  Since all directed development has 
been completed, they are properly before the Board at this 
time.


FINDINGS OF FACT

1.  Bilateral lower extremity aneurysm was not manifest in 
service and is not related to the veteran's active service.

2.  Onychomycosis of the toenails and tinea pedis are related 
to service.


CONCLUSIONS OF LAW

1.  Bilateral lower extremity aneurysm was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  Onychomycosis of the toenails and tinea pedis were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
February 2002, after the enactment of the VCAA.

A letter dated in February 2002 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was asked to identify any VA or 
private medical treatment.  The veteran was informed of what 
the evidence needed to show to support service connection 
claims.

A letter dated in July 2004 indicated the evidence needed to 
show that his claimed disorders existed from service to the 
present time.  The veteran was told that VA would make 
reasonable efforts to obtain evidence on his behalf and that 
VA was responsible for obtaining evidence held by any federal 
agency.  The various types of evidence that might support the 
veteran's claim were listed.  The veteran was told that he 
should submit any evidence in his possession that pertained 
to his claim.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with this notice in August 2006.
 
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  We note 
that the veteran had a period of service from December 1943 
to August 1945, for which service medical records are not 
available.  The Board finds that the RO made all required 
attempts to locate these records, including requests to the 
National Personnel Records Center and the National Hansen's 
Disease Program.  However, the veteran's records, if they 
existed, could not be located.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
The veteran has not contended that any additional evidence 
relative to the issue decided herein is absent from the 
record.  The Board also notes that the veteran claims that 
his disabilities resulted from his later periods of service.  
He contends that his aneurysms are due to parachute jumps he 
performed from October 1946 to April1948 and believes his 
onychomycosis of the toenails and tinea pedis resulted from 
his exposure to the cold between September 1950 and August 
1951.  Service medical records for this period of service are 
of record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Aneurysms

The veteran has contended that his has bilateral lower 
extremity aneurysms are due to his military service.

A March 1947 service medical record shows the veteran had 
been performing an authorized parachute jump.  He landed on 
uneven ground and twisted his right ankle.  The x-rays were 
negative, and he was diagnosed with a sprain.

An April 1947 service medical record shows the veteran's 
sprain completely healed, and he was returned to full duty.

The veteran's DD Form 214, dated from September 1950 to 
August 1951, indicates his most significant duty assignment 
was with the Airborne Air Supply and Packaging Company.

A June 2001 private treatment record shows a diagnosis of a 
left popliteal aneurysm.

August 2001 VA hospitalization records show the veteran was 
diagnosed with aneurysms of his legs and underwent right leg 
aneurysm repair.

January 2002 VA hospitalization records show the veteran 
underwent left leg aneurysm repair.

In his February 2002 written statement, the veteran indicated 
that his doctors said that the cause of his aneurysms could 
be trauma to the affected areas.  In the Army, he served as a 
paratrooper.  This would have resulted in trauma to his knees 
from jumps.  For training, he had to jump off of a six foot 
platform in order to learn how to land.  Both aneurysms were 
diagnosed at the same time.

In a March 2002 written statement, the veteran indicated that 
he performed several parachute jumps from 1946 to 1947 and 
from 1950 to 1951.  These could have resulted in the trauma 
behind his knees, where the aneurysms were located.

In August 2002, the veteran underwent VA examination.  His 
claims file was reviewed.  He complained of pain and swelling 
in both legs.  On examination, the veteran had lower 
extremity edema up to his knees.  The assessment was status 
post bilateral leg aneurysm repair.  The etiology was 
multifactorial, including hypertension, atherosclerotic 
vascular disease, and genetics.

Based on a review of the record, the Board finds that the 
evidence establishes the veteran's bilateral lower extremity 
aneurysms are not due to his active service.  While the 
veteran has contended that his aneurysms resulted from trauma 
to his legs in service, he has not been shown to have the 
requisite medical knowledge to provide a competent opinion on 
this matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran is competent to report that he performed numerous 
parachute jumps in service.  The service medical records show 
that he was treated in March 1947 for a sprained ankle as a 
result of a parachute jump.  The veteran is not competent to 
report that his doctor indicated it was possible his 
bilateral aneurysms were due to trauma to that region.  We 
hold here that the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 
(1995).

The Board does not have a written statement from the 
veteran's doctor giving this opinion, and there is 
insufficient data for the VA to seek confirmation.  
Regardless, in evaluating the statement from the veteran 
regarding his doctor's opinion, we note that while the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the opinion of the veteran's 
doctor appears to support his claim, a close reading shows 
that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible the veteran's aneurysms resulted from trauma 
incurred in service.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

A more definitive opinion was provided by the August 2002 VA 
examiner, who indicated that the veteran's aneurysms had 
several causes, including hypertension, artherosclerotic 
vascular disease, and genetics.  The VA examiner did not 
include trauma to the legs as a possible etiology of the 
veteran's aneurysms.  The Board finds this opinion competent 
and persuasive, particularly in light of the examiner's 
review of the veteran's claims file and medical history.

Consequently, the evidence preponderates against the claim of 
entitlement to service connection for bilateral lower 
extremity aneurysm, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Onychomycosis and Tinea Pedis

The veteran has contended that his onychomycosis of the 
toenails and tinea pedis are due to exposure to cold 
temperatures during his active service.  In particular, he 
has indicated that he was exposed to cold weather during his 
service from September 1950 to August 1951.

The veteran's service medical records are negative for any 
treatment regarding a cold injury or disorder of the feet.

In March 2002, the veteran underwent VA examination.  The 
veteran's claims file was not reviewed.  He indicated he 
served on a ship in the North Atlantic and was exposed 
repeatedly to the cold.  Later, while in Korea in the Chosin 
Reservoir, he was also exposed to cold.  He did not claim 
arthritis of the feet but later developed a fungus of the 
toenails and of the skin on the feet.  The diagnosis was

History of exposure to cold in the 
Chosin Reservoir.  The veteran has 
noticeable onychomycosis of the 
toenails and bilateral moderate tinea 
pedis.

In his May 2002 written statement, the veteran indicated that 
in 1950, he was at the Chosin Reservoir delivering equipment 
and supplies to forces on the ground.

In August 2002, the veteran underwent VA examination.  During 
the examination, the veteran denied ever having frostbite or 
cold injuries to his hands or feet while on active duty.  He 
was exposed repeatedly to cold weather, both on board ship in 
the North Atlantic and in Korea near the Chosin Reservoir.  
He did not claim arthritis of the feet but later developed a 
fungus of the toenails and of the skin of the feet.  However, 
he denied any history of frostbite.  The veteran denied 
remembering discoloration of the hands or feet, any 
sensitivity to the cold, or treatment for cold injury during 
his exposure to cold weather.  He complained of toenail 
fungus, which he had for many years.  On examination, the 
veteran's toenails were thick, brittle, and dystrophic on 
both feet.  The examiner indicated that although the veteran 
was exposed to cold during the war, he did not remember 
having symptoms of frostbite or trench foot.  He denied 
treatment for cold injury during service.

In a July 2004 written statement, the veteran indicated that 
a VA doctor told him that his toenails were a classic example 
of onychomycosis due to cold.  He indicated he flew many 
missions in the winter of 1950 and 1951 in extreme cold 
weather.  The airplanes were open, and there was no heat.

Based on a review of the record, the Board finds that service 
connection should be established for the veteran's 
onychomycosis of the toenails and tinea pedis.  The March 
2002 VA examiner related the veteran's disability to his 
service in cold weather in the Chosin Reservoir.  The August 
2002 VA examiner indicated only that the veteran did not have 
frostbite in service and demonstrated no arthritis.  The 
Board finds that the examiners' opinions are not inconsistent 
and that the evidence is at least in equipoise as to whether 
the veteran's onychomycosis of the toenails and tinea pedis 
are due to exposure to cold weather in service.  His claim is 
granted.


ORDER

Service connection for bilateral lower extremity aneurysm is 
denied.

Service connection for onychomycosis of the toenails and 
tinea pedis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


